UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6885


ADRIAN A. ALLEN,

                Petitioner – Appellant,

          v.

JOSEPH MCFADDEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.      Bruce H. Hendricks, District
Judge. (9:14-cv-01547-BHH)


Submitted:   November 23, 2015            Decided:   December 4, 2015


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adrian A. Allen, Appellant       Pro Se. James Anthony Mabry,
Assistant Attorney  General,      Donald  John  Zelenka, Senior
Assistant Attorney General,      Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adrian A. Allen seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge, granting

defendant’s motion for summary judgment, and dismissing his 28

U.S.C. § 2254 (2012) petition.                    The order is not appealable

unless    a    circuit       justice    or   judge    issues      a   certificate    of

appealability.       28 U.S.C. § 2253(c)(1)(A) (2012).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating     that

reasonable      jurists        would    find      that    the      district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the   prisoner      must

demonstrate      both    that     the    dispositive          procedural   ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Allen has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and   dismiss      the    appeal.         We     dispense   with   oral

argument because the facts and legal contentions are adequately

                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3